Citation Nr: 0711409	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for prostate 
cancer, evaluated as 100 percent disabling from June 27, 
2002, to February 28, 2003, and 10 percent disabling 
thereafter. 

2.  Entitlement to an effective date prior to June 27, 2002, 
for the grant of service connection for residuals of prostate 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from March 1957 to 
June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 and later rating 
decision by the Department of Veterans Affairs (VA) Atlanta, 
Georgia Regional Office (RO), which granted the veteran 
service connection for prostate cancer, effective from June 
27, 2002.  The disorder was initially rated by the RO 
pursuant to Diagnostic Code 7528 as 100 percent disabling for 
a six month period based on radiotherapy treatment.  It was 
thereafter rated as 10 percent disabling based on urinary 
dysfunction. 


FINDINGS OF FACT

1.  The veteran completed therapy for treatment of prostate 
cancer in August 2002
and was first afforded a VA examination of his prostate in 
September 2002.

2.  The veteran's prostate cancer is in remission; he has no 
problems starting urination, urinates five times in the 
daytime at two hour intervals and two times at night at three 
hour intervals, and has urine incontinence for which no pad 
or appliance is required.

4.  The veteran's prostate cancer is not manifested by renal 
dysfunction or urinary retention requiring intermittent or 
continuous catheterization.

5.  The veteran did not submit an informal or formal claim 
for service connection for prostate cancer until June 27, 
2002.





CONCLUSIONS OF LAW

1.  A 100 percent evaluation is warranted for the veteran's 
prostate cancer through February 28, 2003.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2006).

2. The criteria for a rating in excess of 10 percent for 
prostate cancer, for the period on and after March 1, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2006).

3.  An effective date prior to June 27, 2002, for service 
connection for prostate cancer is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400(b)(2) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002; rating 
decisions in October 2002 and October 2003; and a statement 
of the case in November 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2005 supplemental statement of the case.  The veteran 
received additional notice in March 2006.  However, the Board 
finds that issuance of another supplemental statement of the 
case is not required because no evidence has been received 
subsequent to the September 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Increased Evaluation for Prostate Cancer 

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Prostate cancer is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under 
that code, a 100 percent rating is assigned while surgical, 
X-ray, antineoplastic chemotherapy, or other therapeutic 
procedures are ongoing.  38 C.F.R. § 4.115b, Diagnostic Code 
7528, Note. Thereafter, following the cessation of such 
therapeutic procedures, the rating schedule provides that the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, rate 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528.

In this regard, the Board notes that in order to qualify for 
a rating in excess of 10 percent for voiding dysfunction, it 
must be shown that the condition in question is manifested by 
urine leakage requiring the use of an appliance or the 
wearing of absorbent materials; that there is a daytime 
voiding interval of two hours or less; that there is 
awakening to void at least three times per night; or that 
there is urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a (2006).

Renal dysfunction is also evaluated under 38 C.F.R. § 4.115a. 
Ratings ranging from zero to 100 percent may be assigned 
depending on the nature and severity of symptoms.

Following a thorough review of the record in this case, and 
the applicable law and regulations, the Board finds that a 
100 percent evaluation is warranted for the veteran's 
prostate cancer through February 28, 2003.  A plain reading 
of the note appended to Diagnostic Code 7528, recited above, 
is that the 100 percent rating initially assigned for 
prostate cancer (while surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures are ongoing) may 
not be changed until a "mandatory" VA examination has been 
performed six months after cessation of therapy.  In the 
present case, VA examination of the veteran in September 2002 
shows that the veteran reported receiving six weeks of 
radiotherapy that started on July 9, 2002.  He completed 
therapy for treatment of prostate cancer on August 20, 2002, 
and was examined for prostate cancer by VA in September 2002.  
Under the circumstances, given the plain language of the 
regulation, the Board finds that the initial 100 percent 
evaluation assigned for the veteran's prostate cancer 
properly remained in effect until March 1, 2003.

With respect to the period on and after March 1, 2003, the 
Board finds, first, that the provisions in Diagnostic Code 
7528, pertaining to reduction in evaluations and the 
applicability of 38 C.F.R. § 3.105(e) are not applicable to 
this case.  This is true because the 10 percent rating 
currently in effect was assigned as part of the RO's initial 
determination on the veteran's claim for compensation 
benefits for prostate cancer.  Simply put, the RO's October 
2002 and later October 2003 Decision Review Officer Decision 
to assign the 10 percent rating following the assignment of 
the 100 percent rating did not "result in a reduction...of 
compensation payments currently being made..." 38 C.F.R. § 
3.105(e) (2006) (emphasis added), because no benefits were 
"currently" being paid at the time that the initial rating 
was assigned.  As a result, the Board finds that the 
provisions of 38 C.F.R. § 3.105(e) are inapplicable.

As to the specific question of whether a schedular rating in 
excess of 10 percent should be assigned for the veteran's 
prostate cancer for the period on and after March 1, 2003, 
the Board finds that no higher rating is warranted.   The 
available evidence includes a report of examination of the 
veteran by a private physician in April 2002, noting that the 
veteran had some moderate urgency as well as a decrease in 
stream and daytime frequency prior to his radiation therapy 
in June 2002.  Subsequently, he was noted by another private 
physician in September 2002 to have no significant urinary 
complaints.  His private treating physician noted in December 
2002 that the veteran had nocturia times two to three per 
night and some daytime frequency at times.  On a follow-up 
evaluation in April 2003, this physician noted that the 
veteran was not having any significant voiding symptoms or 
difficulties.  In a statement dated in May 2003 another 
private physician reported that the veteran had varied 
frequency and dysuria.  The veteran's most recent VA 
examination in January 2004, clearly shows that the veteran's 
prostate cancer is in remission; that he has no problems 
starting urination; that he urinates five times in the 
daytime at two hour intervals and two times at night; and 
that he has urinary incontinence for which no pad or 
appliance is required.  The evidence also shows that his 
disability is not manifested by renal dysfunction or urinary 
retention requiring intermittent or continuous 
catheterization.

These findings do not warrant a rating greater than 10 
percent because the evidence does not show renal dysfunction, 
urine leakage requiring the wearing of absorbent materials or 
use of an appliance, daytime voiding interval of two hours or 
less, waking to void at least three times per night, or 
urinary retention requiring continuous catheterization.  
While the veteran on one report was shown to wake two to 
three times per night, the Board finds that does not 
constitute "at least three times per night" as required by 
the criteria for a higher rating.  Other reports have not 
found voiding at least three times per night and the most 
recent report found voiding two times per night.  While the 
most recent VA examination found that the veteran voided five 
times during the day at two hour intervals, the other medical 
evaluations did not find that level of frequency.  In 
addition, the Board notes that voiding five times per day at 
two hour intervals would only account for an eight to ten 
hour period rather than a full waking portion of a day.  
Therefore, the Board finds that the interval would need to be 
averaged over the remaining, unaccounted for portion of the 
day and would result in an average voiding interval of 
greater than two hours.  Therefore, the Board finds that an 
increased rating is not warranted.

Accordingly, as the preponderance of the evidence is against 
the claim for a schedular rating in excess of 10 percent as 
of March 1, 2003, this portion of the veteran's appeal must 
be denied.

Earlier Effective Date for Service Connection for Prostate 
Cancer

The veteran seeks an effective date earlier than June 27, 
2002, for the grant of service connection for prostate 
cancer.  He has argued that February 2002 when he was 
diagnosed with prostate cancer is the appropriate date for 
his award of service connection for this disorder.

Initially, the Board notes that during the course of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) decided Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  In its decision, the Court concluded when an 
appellant was previously denied service connection which is 
later granted in a subsequent rating decision, only a request 
for revision premised on clear and unmistakable error (CUE) 
of the original rating decision can result in the assignment 
of an earlier effective date for the award.  The Court 
explained that the United States Court of Appeals for the 
Federal Circuit had made it clear that a decision of the 
Secretary was subject to revision only on the grounds of CUE, 
or upon the presentation of new and material evidence to 
reopen.  The Court also stated claims processed "as some form 
of freestanding claim for earlier effective dates" violate 
rules of finality.

Here, the Board finds that there is no problem in proceeding 
with a decision on the effective date element.  In the 
instant case the veteran, unlike the appellant in Rudd, filed 
a notice of disagreement to the initial grant of en effective 
date upon the establishment of service connection.  As there 
is no "freestanding claim" for an earlier effective date, 
there is no violation of the rules of finality and the Board 
can proceed to a decision on the issue of effective date.

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of June 27, 
2002, is the earliest effective date assignable for service 
connection for prostate cancer as a matter of law.  The date 
of receipt of the veteran's original claim seeking service 
connection for this disorder was June 27, 2002, more than one 
year after his separation from service in 1977.  Accordingly, 
the applicable regulation dictates that the effective date is 
the later of the date of receipt of the claim, or the date 
entitlement arose.

Here, after considering the evidence on file, the RO, in a 
decision dated in October 2002, granted service connection 
for prostate cancer.  While the RO established the initial 
effective date for this disorder as July 9, 2002, a Decision 
Review Officer Decision in October 2003, noting that the 
veteran's claim was received on June 27, 2002 corrected this 
error so that the grant of service connection was effective 
from June 27, 2002, the date of receipt of the veteran's 
original claim for this disorder.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998) (to the effect that a claim 
must be filed in order for any type of benefit to be paid). 

While the veteran argues that February 2002 when he was 
diagnosed as having prostate cancer should be the effective 
date of his award of service connection, there is no evidence 
that the veteran sought VA compensation benefits for prostate 
cancer earlier than June 27, 2002.  In any event, no 
application for VA benefits for that disorder was received 
prior to that date.  The Board has thoroughly examined the 
claim file and finds no communication from the veteran prior 
to June 27, 2002, that would constitute a claim, formal or 
informal, for service connection for prostate cancer.

The veteran's initial application for VA compensation 
benefits based on prostate cancer was received on June 27, 
2002, which was more than one year following his discharge 
from service.  The correct effective date for the claim is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  For this reason the Board has determined that the 
criteria for entitlement to an effective date prior to June 
27, 2002, for the grant of service connection for prostate 
cancer have not been met. 

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection any earlier than that which has been 
currently assigned, June 27, 2002.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400. 





ORDER

A higher initial evaluation for prostate cancer, evaluated as 
100 percent disabling from June 27, 2002, to February 28, 
2003, and 10 percent disabling thereafter is denied.

An effective date prior to June 27, 2002, for the grant of 
service connection for residuals of prostate cancer is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


